Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-19-2004

Skretvedt v. EI DuPont de Nemours
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2805




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Skretvedt v. EI DuPont de Nemours" (2004). 2004 Decisions. Paper 689.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/689


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

ORRIN T. SKRETVEDT,                        )
           Appellant,                      )
                                           )                         No. 03-2805
            v.                             )
                                           )
E.I. DU PONT DE NEMOURS AND COMPANY,       )
a Delaware Corporation; PENSION RET.       )
PLAN; HOSPITAL AND MEDICAL-SURGICAL        )
PLAN; DENTAL ASSISTANCE PLAN; NON-         )
CONTRIBUTORY GROUP LIFE INSURANCE PLAN;    )
TOTAL AND PERMANENT DISABILITY INCOME      )
PLAN; SAVINGS PLAN; TAX REFORM ACT STOCK   )
OWNERSHIP PLAN; SHORT TERM DISABILITY PLAN )

                                     ___________

                     On Appeal from the United States District Court
                              for the District of Delaware
                             Civil Action No. 98-cv-00061
                      Magistrate Judge: Honorable Mary P. Thynge

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 20, 2004

           Before: SCIRICA, Chief Judge, GARTH and BRIGHT*, Circuit Judges

                                 (Filed: April 23, 2004)




                            ORDER AMENDING OPINION

       The above entitled Opinion be and the same is hereby amended in the following

respect:

       WHEREAS on page 2 and page 4 of the typescript Not Precedential Opinion the
term $226,000 appears, there shall be substituted for that term the term $309,217.




                                         /s/ Leonard I. Garth, Circuit Judge

Dated: May 19, 2004
CLW/cc: John M. Stull, Esq
        Raymond M. Ripple, Esq.

____________________________

*Honorable Myron H. Bright, United States Court of Appeals for the Eighth Circuit,
sitting by designation.